

116 S1097 IS: Leonel Rondon Pipeline Safety Act
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1097IN THE SENATE OF THE UNITED STATESApril 9, 2019Mr. Markey (for himself, Ms. Warren, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to improve pipeline safety, and for other purposes.
	
 1.Short titleThis Act may be cited as the Leonel Rondon Pipeline Safety Act.
		2.Distribution integrity management plans
 (a)In generalSection 60109(e) of title 49, United States Code, is amended by adding at the end the following:  (7)In general (A)Evaluation of riskNot later than 1 year after the date of enactment of this paragraph, the Secretary shall promulgate regulations that ensure that each distribution integrity management plan developed by an operator of a distribution pipeline includes an evaluation of—
 (i)the risks resulting from the presence of cast iron pipes and mains in the distribution system; and (ii)the risks that could lead to or result from the operation of a distribution pipeline above the maximum allowable operating pressure (as described in section 192.619 of title 49, Code of Federal Regulations (or successor regulations)).
 (B)ConsiderationIn the evaluations required in a plan under subparagraph (A), the regulations promulgated by the Secretary shall ensure that the distribution integrity management plan evaluates future potential threats in a manner that considers factors other than past observed abnormal operating conditions (as defined in section 192.803 of title 49, Code of Federal Regulations (or successor regulations)) in ranking risks and identifying measures to mitigate those risks under that subparagraph, so that operators avoid using a risk rating of zero for low probability events unless otherwise supported by engineering analysis.
						(C)Deadlines
 (i)In generalNot later than 180 days after the date of enactment of this paragraph, each operator of a distribution pipeline shall submit to the Secretary or to the relevant certified State authority, if applicable, a copy of—
 (I)the distribution integrity management plan of the operator; (II)the emergency response plan under section 192.615 of title 49, Code of Federal Regulations (or successor regulations); and
 (III)the procedural manual for operations, maintenance, and emergencies under section 192.605 of title 49, Code of Federal Regulations (or successor regulations).
 (ii)UpdatesEach operator of a distribution pipeline shall submit to the Secretary an updated plan or manual described in clause (i) by not later than 60 days after the date of the update..
 (b)MonitoringSection 60105(e) of title 49, United States Code, is amended— (1)in the second sentence, by striking A State and inserting the following:
					
 (2)CooperationA State;  (2)by striking The Secretary and inserting the following:
					
 (1)In generalThe Secretary; and (3)by adding at the end the following:
					
 (3)Audit programNot later than 1 year after the date of enactment of this paragraph, the Secretary shall promulgate regulations to update the annual State Program Evaluations to—
 (A)ensure that a State authority has the capability to sufficiently review and evaluate the adequacy of the plans and manuals described in section 60109(e)(7)(C)(i); and
 (B)require that a State authority has a sufficient number of inspectors to ensure safe operations, as determined by a formula that takes into account factors including but not limited to—
 (i)the number of miles of cast iron pipe in the State; (ii)the number of customers in the State;
 (iii)population density in areas with gas distribution pipeline; (iv)the age of the gas distribution system in the State; and
 (v)environmental factors, including relevant geological issues.. 3.Emergency response plansSection 60102 of title 49, United States Code, is amended by adding at the end the following:
			
 (q)Emergency response plansNot later than 1 year after the date of the enactment of this subsection, the Secretary shall promulgate regulations to ensure that each emergency response plan under section 192.615 of title 49, Code of Federal Regulations (or successor regulations), developed by an operator of a distribution pipeline includes written procedures for—
 (1)establishing communication with fire, police, and other relevant public officials as soon as practicable, but not later than 30 minutes, after a gas pipeline emergency that—
 (A)includes fires, explosions, or one or more fatalities; or (B)results in the shutdown of gas service to more than 100 customers;
 (2)establishing public communication as soon as practicable and in consultation with fire, police, and other public officials after a gas pipeline emergency that—
 (A)includes fires, explosions, or one or more fatalities; or (B)results in the shutdown of gas service to more than 100 customers; and
 (3)the development and implementation of a voluntary, opt-in system that would allow operators of distribution pipelines to rapidly communicate with customers in the event of an emergency..
 4.Operations and maintenance manualsSection 60102 of title 49, United States Code (as amended by section 3), is amended by adding at the end the following:
			
 (r)Operations and maintenance manualsNot later than 1 year after the date of enactment of this subsection, the Secretary shall promulgate regulations to ensure that each procedural manual for operations, maintenance, and emergencies under section 192.605 of title 49, Code of Federal Regulations (or successor regulations), developed by an operator of a distribution pipeline includes written procedures for—
 (1)responding to overpressurization alarms, including a clear timeline and order of operations for shutting down portions of the gas distribution system, if necessary; and
 (2)a detailed procedure for a management of change process, which shall be applied to all changes to the distribution system, and which shall ensure that relevant employees of an operator of a distribution pipeline, as determined through the regulations, review construction documents for accuracy, completeness, and correctness..
 5.Pipeline safety management systemsSection 60102 of title 49, United States Code (as amended by section 4), is amended by adding at the end the following:
			
				(s)Pipeline safety management systems
 (1)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall promulgate regulations directing each operator of a distribution pipeline to develop and implement a pipeline safety management systems framework in accordance with Recommended Practice 1173 of the American Petroleum Institute (API RP 1173).
 (2)UpdatesThe Secretary may periodically revise such regulations to adopt new best industry practices for promoting safety management systems, as appropriate.
 (3)SubmissionEach operator of a distribution pipeline shall submit to the Secretary or the relevant State authority, as certified under section 60105 of title 49, United States Code—
 (A)a copy of the pipeline safety management systems framework developed under paragraph (1) by not later than 2 years after the date of enactment of this subsection; and
 (B)any updates to the framework described in subparagraph (A) by not later than 3 years after the date of enactment of this subsection after the update.
 (4)Evaluation and certificationUnder a timeline established by the Secretary through regulation, the Secretary or the relevant State authority, as certified under section 60105 of title 49, United States Code, shall—
 (A)evaluate pipeline safety management systems frameworks developed under paragraph (1), including by using independent third-party evaluators if necessary; and
 (B)certify that— (i)those frameworks are effective and complete; and
 (ii)operators of distribution pipelines are in compliance with those frameworks.. 6.Pipeline safety practicesSection 60102 of title 49, United States Code (as amended by section 5), is amended by adding at the end the following:
			
				(t)Other pipeline safety practices
 (1)RecordsNot later than 180 days after the date of enactment of this subsection, the Secretary shall promulgate regulations to require an operator of a distribution pipeline—
 (A)to develop and maintain traceable, reliable, complete, and up-to-date records of the gas distribution system in each region of operation that depict high-, medium-, and low-gas pressure systems, including maps and other drawings; and
 (B)to ensure that the records described in subparagraph (A) are accessible to all employees of the operator and provided to the Secretary or the relevant State authority.
						(2)Approval of certain activities
 (A)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall promulgate regulations to require that, before carrying out any covered task (as defined in section 192.801(b) of title 49, Code of Federal Regulations (or successor regulations)), the covered task is approved by a professional engineer licensed to practice in the State in which it is to be carried out.
 (B)InclusionIn promulgating regulations under subparagraph (A), the Secretary shall ensure that professional engineers are provided access to all relevant records and prior work plans needed to certify the safety of the covered task.
 (C)ApplicationThe following provisions shall not apply to a standard promulgated under subparagraph (A): (i)Subsections (c) and (d) of section 60118.
 (ii)Section 60131(e)(5). (3)Presence of qualified employees (A)In generalNot later than 180 days after the date of enactment of this subsection, the Secretary shall promulgate regulations to require that not less than 1 employee of an operator of a distribution pipeline who is qualified to perform relevant covered tasks (as defined in section 192.801(b) of title 49, Code of Federal Regulations (or successor regulations)), shall monitor gas pressure and have the capability to shut down the flow of gas at a district regulator station during any construction project that has the potential to cause a hazardous over-pressurization at that station, including tie-ins and abandonment of distribution lines and mains, based on an evaluation of threats that could result in unsafe operation conducted by the operator.
 (B)ExclusionIn promulgating regulations under subparagraph (A), the Secretary shall ensure that those regulations do not apply to a district regulating station that has a monitoring system and the capability for remote or automatic shutoff.
						(4)District regulator stations
 (A)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall promulgate regulations to require that each operator of a distribution pipeline assesses and upgrades, as appropriate, each district regulator station of the operator to ensure that—
 (i)there is no possibility for a common mode of failure in the regulator technology of the station that could lead to an operating pressure that is greater than the maximum allowable operating pressure (as described in section 192.619 of title 49, Code of Federal Regulations (or successor regulations));
 (ii)the station has monitoring technology that provides constant awareness of gas pressure at the station; and
 (iii)the station has additional pressure-relieving safety technology, such as a relief valve or automatic shutoff valve, as appropriate for the configuration and siting of the station.
							(5)Minimum staffing requirements
 (A)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall promulgate regulations to promote sufficient staffing for monitoring and regulating gas pressure levels by each operator of a distribution pipeline.
 (B)InclusionsRegulations promulgated under subparagraph (A) shall consider— (i)the total miles of gas main and service pipeline within the service area of the operator of the distribution pipeline;
 (ii)the age and material of the pipes within the service area of the operator of the distribution pipeline; and
 (iii)the number and density of customers within the service area of the operator of the distribution pipeline..
 7.Civil penaltiesSection 60122(a)(1) of title 49, United States Code, is amended— (1)in the first sentence, by striking $200,000 and inserting $20,000,000;
 (2)in the third sentence, by striking $2,000,000 and inserting $200,000,000; and (3)by adding at the end the following: The Secretary shall annually adjust the penalties under this paragraph for inflation..